Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 1 of 7




                                                           EXHIBIT 4
Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 2 of 7
Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 3 of 7
Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 4 of 7
Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 5 of 7
Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 6 of 7
Case 2:12-cv-00859-LMA Document 1213-5 Filed 01/03/19 Page 7 of 7
